Citation Nr: 1606553	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-31 657	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral pes planus, including as due to aggravation of a preexisting disorder and secondary to a service-connected back disorder.

2. Entitlement to service connection for a neurological disorder manifested by tremors, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from September 1981 to September 1984 and in the U.S. Marine Corps from May 1989 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the New Orleans (Gretna), Louisiana Regional Office (RO) of the Department of Veteran Affairs (VA) which, in pertinent part, denied service connection for bilateral pes planus and for tremors.  

In February 2014, the Board remanded this matter in order to obtain from the Veteran any further lay or medical evidence in support of his claims, to include identifying information regarding any records of treatment; obtain any such records to include treatment records from the Shreveport VAMC dated between February 1997 and March 2004; schedule the Veteran for a VA foot examination with opinion; and, if the records obtained showed the Veteran was treated for a neurological disorder, schedule him for a VA neurological examination with opinion.  A review of the record shows that these actions were accomplished; thus, there was substantial compliance with the remand directives of February 2014.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for service connection for a neurological disorder manifested by tremors is addressed in the REMAND below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The record contains clear and unmistakable evidence that the Veteran's pes planus pre-existed his military service.

2. The record contains clear and unmistakable evidence that any increase in severity of the Veteran's preexisting pes planus in service was not beyond the natural progression of the disease.

3. The preponderance of the evidence is against a finding that the Veteran's pes planus was aggravated by a service-connected disability.  


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in February 2006.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  Review of the record shows that VA has obtained all identified and available service and post-service treatment records for the Veteran.  In March 2014, he underwent a VAX that the Board finds to be adequate to decide this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a),(b).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding the question of aggravation of a pre-existing condition, essentially, the law as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  
Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

III. Factual Background and Analysis

The Veteran essentially contends he should be entitled to service connection for his bilateral pes planus.  He has alternatively contended that his pes planus had onset in service, that his pes planus pre-existed service and was aggravated therein, and that his pes planus was aggravated by his service-connected back disorder.  

The Board initially notes that the Veteran has a current diagnosis of bilateral pes planus, as shown in VA treatment records and in VA examination report; thus he has a current disability.  

Next, the Board must determine whether the Veteran's bilateral pes planus was incurred in or aggravated in service.  In that regard, on the Veteran's enlistment examination dated in April 1981, prior to his first period of active duty in the U.S. Army, there was a notation of mild, asymptomatic pes planus.  Additionally, on his enlistment examination dated in February 1989, prior to his second period of active duty in the U.S. Marine Corps there was a notation of asymptomatic pes planus. 

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994). If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.
Thus, because there is a notation of pes planus prior to the Veteran's first and second periods of active duty, the presumption of soundness does not apply, and the terms of Section 1153 are applicable. 

Review of the record includes clear and unmistakable evidence that the Veteran's preexisting pes planus was not aggravated in service beyond its natural progression. In this regard, service treatment records show that in January 1983 the Veteran complained of moderate foot pain with marching or running, often swelling, the diagnosis was flat feet, and the prescribed treatment was analgesic and arch supports.  Thus, there was some evidence of an increase in severity; shifting the burden to the government to show a lack of aggravation.  The government must show by clear and unmistakable evidence that the injury or disease was not aggravated beyond the natural progression of the condition by service. In this regard, the STRs include no other indication that he complained of or was treated in service for foot or pes planus complaints and/or symptoms other than in January 1983.  Further, a separation examination in 1997 listed his feet as normal.  While there is a notation in a post-service enlistment examination for the Army National Guard dated in July 1986, showing that the Veteran's pes planus was assessed as moderate and asymptomatic - this alone does not show aggravation beyond the natural progression during active service. 

Moreover, the March 2014 examiner found that the Veteran's pes planus was not aggravated or permanently exacerbated beyond its natural progression by military service.  He supported his opinion by noting the evidence from the service records discussed above, and indicating that x-rays in 2007 showed the feet to be normal, and that outpatient treatment notes failed to indicate a foot issue or complaint. Most significantly, the examiner listed the signs of progressive pes planus, and noted that the Veteran did not have any of these indicators in the March 2007 x-rays, and in fact, in March 2014, at the time of the examination, only had mild pes planus, "which does not suggest any significant progression of the disease within 10 years of military separation." Based on the examiner's findings, and the evidence from service, the Board finds that there is no clear and unmistakable evidence that the Veteran's pes planus was aggravated beyond the normal progression during service. In fact, the record indicates that his pes planus was essentially no worse in 2014 than it was at entry.   The Board recognizes that the VA examiner used the "at least as likely as not" standard rather than "clear and unmistakable evidence" as the basis of his opinion. However, the Board's determination is made on the medical findings in the report. The VA examiner's report included a review of the claims folder, noted the Veteran's complaints, cited to specific parts of the record, and provided an explanation as to why there was no aggravation. The Board finds this evidence sufficient to base a finding that there is clear and unmistakable evidence that the Veteran's pes planus was not aggravated beyond the natural progression in service. Thus, based on the evidence of record, the Board finds that entitlement to service-connected aggravation of pes planus is not warranted.  38 U.S.C.A. § 1111; 38 U.S.C.A. § 1153. 

The Board acknowledges the Veteran's statements in support of his claim, and notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  The Veteran is certainly capable of describing any foot problems or symptoms he had during and after service, and his reports in this regard are considered credible lay evidence of symptomatology.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  However, these lay statements are not considered competent or probative evidence of whether his pes planus was aggravated during service beyond the natural progression.  After a review of the evidence, the Board concludes that the record contains clear and unmistakable evidence, including clinical testing in the form of x-rays, that the Veteran's pes planus preexisted service and was not aggravated beyond its natural progression during his active service.  

With regard to the Veteran's claim that his pes planus was aggravated by his service-connected back disorder, the Board notes that in March 2014, the VA examiner opined that it was not at least as likely as not that the Veteran's pes planus was permanently worsened by his service-connected back disorder.  For rationale, the examiner noted that complications of progressive pes planus and noted that the Veteran's foot x-rays were normal in March 2007 and in March 2014 indicated only a very mild bilateral pes planus, which did not suggest any significant progression of the disease within 10 years after military separation.  The Board notes that the VA examiner in March 2014 reviewed the claims folder, interviewed and examined the Veteran, and provided a definitive opinion that was supported by rationale and medical literature and the Veteran's medical history.  The VA examiner's opinion is thereby found to be probative and persuasive on the issue of whether the Veteran's pes planus is aggravated by his service-connected back condition.  Moreover, the Veteran has not submitted competent evidence to the contrary.  The Board has carefully considered the statements and contentions of the Veteran, but finds that the weight of the competent medical evidence is contrary to those contentions.  Although he is capable of describing the history in this case as well as any symptoms, his statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  See Jandreau v. Nicholson, supra.

Thus, the preponderance of the evidence is against the claim of service-connected aggravation of pes planus and service connection for pes planus as secondary to a service-connected back condition.  Consequently, the benefit-of-the-doubt rule does not apply and the claim for service connection for pes planus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for pes planus is denied.


REMAND

With regard to the claim for service connection for a neurological disorder, the Veteran essentially contends that he has muscular tremors that are secondary to his service-connected chronic posttraumatic stress disorder (PTSD) with secondary alcohol dependence.  

In a VA mental health clinic note dated in January 1985, it was noted that the Veteran reported he began having tremors in the neck and left arm a month and a half prior.  The assessment was involuntary head movement, etiology undetermined, possible conversion symptoms.  

On a VA neurological examination in March 2014, the diagnoses included lacunar infarcts, diagnosed in March 2014, and conversion disorder, diagnosed in 1985.  The Veteran reported that the tremors comes in spells, two or three times per week, and reported that his entire body shakes, lasting for hours, and stops without need for medical intervention.  He reported he was not being treated for a tremor or neurological condition.  In response to the question of whether "[s]ince the filing of this claim in January 2006, did the Veteran have, or does he now have, a neurological disorder, to include his claim of tremors?", the examiner provided the following answer:  incidental lacunar infarct and conversion disorder.  In response to the question of "[w]as the Veteran's neurological disorder incurred in or is it etiologically related to his period of service, to include, but not limited to, his January 1985 service record reflecting reported tremors and a diagnosis of an "etiologically undetermined involuntary head movement?", the examiner opined that it was not at least as likely as not that the Veteran's lacunar infarct was related to or caused by military service.  

The examiner also opined that it was not at least as likely as not that the Veteran's conversion disorder was related to or caused by military service.  For rationale, the examiner indicated that service treatment records showed that the left-sided involuntary neck and left arm movement were likely related to mental health issues [conversion disorder], and that this was likely as subsequent STRs do not indicate an ongoing tremor condition, and post-military records do not indicate an ongoing condition.  The examiner noted that conversion disorders are a mental health condition, in which a person has a neurologic symptom that cannot be explained by medical evaluation, and that this condition occurs suddenly after a stressful experience, and can last for days to weeks and may suddenly go away.  The examiner also noted that the treatment record dated in January 1985 indicated that the movement disorder was a mental health symptom rather than a separate condition, that there was no objective evidence and no documentation of an ongoing conversion disorder, and that if any current condition were related to military service, it is more than likely there would have been some documentation of an ongoing condition since 1985.

In the informal hearing presentation dated in February 2016, the Veteran's representative asserted that there were numerous credible medical treatises which confirm that psychological trauma can lead to muscular tremors.  In support of these assertions, the Veteran's representative provided internet links for a report issued by the Berceli Foundation as well as a report by VA/DoD regarding clinical practice guidelines for managing PTSD.  

Although a VA examination and opinion was obtained in 2014 regarding whether the Veteran has a neurological disorder to include his claim of "tremors", and whether any such neurological disorder was incurred in or is it etiologically related to his period of service, this examiner was not directed to address the theory of secondary service connection recently raised by the Veteran's representative.  In considering the representative's claim that the Veteran's muscle tremors are related to his service-connected PTSD, and the diagnosis of conversion disorder (apparently manifested by tremors), the Board finds that the citations to medical treatises by the representative  "indicate" that muscle tremors may be associated with PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address this new theory of causation.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the examiner who provided the March 2014 VA DBQ neurological examination report and opinion to review the Veteran's claims folder, and specifically note that such review has been accomplished.  If the original VA examiner (from 2014) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted. 

The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's conversion disorder is manifested by muscle tremors that are causally related to or aggravated by his service-connected PTSD with secondary alcohol dependence.  

The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's conversion disorder manifested by muscle tremors is causally related to his active service. The examiner must consider the Veteran's lay statements of symptomatology since service and cannot rely on the absence of medical treatment as a basis for the opinion.   

The examiner must explain the rationale for any opinions given.  If the examiner cannot answer the above question without resorting to mere speculation, the examiner should state why this is so.  

2. Thereafter, adjudicate the remaining issue on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


